[Cite as Bond v. de Rinaldis, 2016-Ohio-3342.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Joshua Bond,                                      :

                 Plaintiff-Appellee,              :
                                                                        No. 15AP-646
v.                                                :                (C.P.C. No. 12JU12-16016)

Gianna Pandolfi de Rinaldis,                      :               (REGULAR CALENDAR)

                 Defendant-Appellant.             :



                                           D E C I S I O N

                                       Rendered on June 9, 2016


                 On brief: Joshua E. Bond, pro se. Argued: Joshua E.
                 Bond

                 On brief: Sowald, Sowald, Anderson, Hawley & Johnson,
                 Beatrice K. Sowald and Eric W. Johnson, for appellant.
                 Argued: Eric W. Johnson.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch

KLATT, J.
        {¶ 1} Defendant-appellant, Gianna Pandolfi de Rinaldis, appeals a judgment of
the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch. For the following reasons, we affirm that judgment.
        {¶ 2} Pandolfi and plaintiff-appellee, Joshua Bond, are the parents of a son
named Andrew.          Although the parties were engaged for a short period, they never
married.
        {¶ 3} Andrew was born on September 27, 2012. As Andrew's mother, Pandolfi
had the discretion to determine how Andrew's surname would appear on his birth
No. 15AP-646                                                                            2

certificate.   See R.C. 3705.09(F)(2).   Without consulting Bond, Pandolfi chose the
surname "Pandolfi de Rinaldis Cano" for Andrew.
        {¶ 4} On December 11, 2012, Bond filed a complaint seeking a judgment
(1) determining the existence of a parent/child relationship between him and Andrew,
(2) changing Andrew's surname to include Bond's surname, and (3) establishing a child
custody arrangement and the amount of child support owed. Shortly after filing his
complaint, Bond moved for an order allocating the parental rights and responsibilities for
Andrew in accordance with the shared parenting plan that Bond filed with his motion.
        {¶ 5} The parties submitted to genetic testing, which established a 99.99 percent
probability that Bond was Andrew's father. Subsequent to the testing, the trial court
issued an agreed judgment entry that determined that a father/child relationship existed
between Bond and Andrew. The trial court reserved ruling on the remaining issues in the
case.
        {¶ 6} On March 19, 2013, the magistrate issued temporary orders requiring Bond
to pay child support to Pandolfi and granting Bond parenting time with Andrew.
Additionally, at Pandolfi's request, the magistrate appointed a guardian ad litem for
Andrew.
        {¶ 7} Over the course of five days in November 2013, the parties presented
evidence at a hearing before the magistrate. During the hearing, the parties primarily
focused on two issues: (1) whether Andrew's surname should be changed, and (2) the
appropriate custody arrangement. With regard to Andrew's surname, Bond asked that
Andrew bear his surname in addition to Pandolfi's surname. Bond explained that "Cano"
was the maiden name of Pandolfi's stepmother. Bond proposed the removal of "Cano"
from Andrew's surname and the addition of "Bond" in its place. Pandolfi wanted no
change to Andrew's surname.
        {¶ 8} With regard to the custody arrangement, Bond sought shared parenting
according to the plan that he had submitted to the trial court. That plan gave the parties
equal parenting time with Andrew. Pandolfi resisted shared parenting and, instead, asked
to be named the sole residential parent and legal custodian of Andrew. Pandolfi planned
to return to her home in Puerto Rico, and she wanted to take Andrew with her. She
No. 15AP-646                                                                                           3

proposed that Bond would exercise parenting time through video chatting, as well as four
face-to-face visits per year.
        {¶ 9} The guardian ad litem recommended that the trial court adopt shared
parenting, with Bond exercising parenting time every Monday from 5:45 p.m. until
Tuesday at 7:30 a.m., every Wednesday from 5:30 p.m. until 7:30 p.m., and alternating
weekends from Friday at 5:45 p.m. until Sunday at 6:00 p.m.                       The guardian also
recommended that the parties follow the applicable local rule in determining which
parent would have Andrew on the holidays, with the exception that the regular parenting
time schedule would apply during winter and summer breaks.1 Finally, the guardian
recommended that the trial court preclude Bond from leaving Andrew alone with Bond's
father, Jeffrey Bond.
        {¶ 10} The magistrate issued a decision on September 3, 2014. In that decision,
the magistrate concluded that a change of Andrew's surname to "Bond-Pandolfi de
Rinaldis" was in Andrew's best interest. The magistrate also concluded that shared
parenting was in Andrew's best interest. The magistrate, however, did not approve the
shared parenting plan that Bond had submitted. The magistrate found the parenting time
schedule recommended by the guardian more appropriate for Andrew than the schedule
in Bond's shared parenting plan, with one exception. Instead of maintaining the regular
parenting time schedule during the winter break, as the guardian recommended, the
magistrate found it more appropriate to give each parent a ten-day block of parenting
time during the winter break. The magistrate ordered Bond to submit an amended
shared parenting plan that comported with the magistrate's findings regarding parenting
time. Finally, with regard to child support, the magistrate deviated downward from the
guideline child support amount and ordered Bond to pay $600 per month effective
January 1, 2013.2 The trial court approved and adopted the magistrate's decision on the
same day that it was filed.

1 At the time the guardian made her recommendation, the applicable local rule was former Loc.R. 22 of
the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch. Loc.R.
22.1 replaced former Loc.R. 22 effective January 1, 2015. Both Loc.R. 22.1 and former Loc.R. 22 set forth
the model parenting time schedule.

2 All child support payments entail a processing fee. For ease of discussion, we will not refer to that
processing fee when discussing child support amounts. Additionally, all child support amounts discussed
in this decision are the amounts due when private insurance is in effect.
No. 15AP-646                                                                             4

       {¶ 11} Bond complied with the magistrate's order that he file an amended shared
parenting plan. The magistrate then reviewed the amended plan. On October 21, 2014,
the magistrate issued a decision finding the amended plan in Andrew's best interest and
adopting that plan as the shared parenting decree. The trial court approved and adopted
the magistrate's decision on the same day that it was filed.
       {¶ 12} Pandolfi objected to both of the magistrate's decisions. The trial court held
a hearing on Pandolfi's objections. At the hearing, both Pandolfi and Bond testified. In a
judgment issued June 12, 2015, the trial court found one of Pandolfi's objections moot
and denied the remaining objections.
       {¶ 13} Pandolfi now appeals the June 12, 2015 judgment, and she assigns the
following errors:
              ASSIGNMENT OF ERROR NO. 1

              THE TRIAL COURT UTILIZED THE IMPROPER TEST AND
              INCORRECTLY ORDERED THE SURNAME OF THE
              MINOR CHILD BE CHANGED.

              ASSIGNMENT OF ERROR NO. 2

              THE TRIAL COURT INCORRECTLY FORCED THE
              PARTIES INTO SHARED PARENTING IN LIGHT OF THE
              PARTIES'      ACKNOWLEDGED       CONTENTIOUS
              RELATIONSHIP AND POOR COMMUNICATION.

              ASSIGNMENT OF ERROR NO. 3

              THE TRIAL COURT FAILED TO ORDER ANY
              RESTRICTIONS REGARDING APPELLEE'S FATHER
              DESPITE THE GUARDIAN'S RECOMMENDATION.

              ASSIGNMENT OF ERROR NO. 4

              THE TRIAL COURT IMPROPERLY APPROVED AND
              ADOPTED A PARENTING PLAN THAT PROVIDED
              APPELLANT WITH LITTLE MEANINGFUL OPPORTUNITY
              TO RETURN TO HER HOME IN PUERTO RICO AT ANY
              TIME WITH THE MINOR CHILD.
No. 15AP-646                                                                                              5

                ASSIGNMENT OF ERROR. NO. 5

                THE TRIAL COURT IMPROPERLY AWARDED A
                RETROACTIVE MODIFICATION OF, AND DEVIATION IN,
                CHILD SUPPORT WITHOUT CONSIDERING APPELLANT'S
                COURT-ORDERED     OBLIGATIONS   DURING    THE
                PENDENCY OF THE LITIGATION.

                ASSIGNMENT OF ERROR NO. 6

                THE TRIAL COURT ERRED IN FAILING TO FIND THE
                SIGNIFICANT LAPSE OF TIME BETWEEN THE
                CONCLUSION OF TRIAL AND THE ISSUANCE OF THE
                MAGISTRATE'S DECISION, COUPLED WITH POST-TRIAL
                CHANGES OF CIRCUMSTANCES, REQUIRED RETURN OF
                THE MATTER TO THE MAGISTRATE TO HOLD A FULL
                EVIDENITARY HEARING.

        {¶ 14} By her first assignment of error, Pandolfi argues that the trial court abused
its discretion in changing Andrew's surname to "Bond-Pandolfi de Rinaldis."                             We
disagree.
        {¶ 15} Whether or not a newborn's mother was married at the time of conception
or birth or between conception and birth, "the child shall be registered" through a birth
certificate that contains "the surname designated by the mother." R.C. 3705.09(F)(1) and
(2). By enacting this provision, the General Assembly ensured that mothers can give their
children any surname they choose. In re Change of Name of Halliday, 11th Dist. No.
2005-G-2629, 2006-Ohio-2646, ¶ 3, fn. 1. Consequently, " 'the initial determination of a
child's proper surname is entirely within the mother's discretion.' " Id., quoting Weese v.
Griesheimer, 4th Dist. No. 98CA2436 (Mar. 11, 1999).
        {¶ 16} A child's surname, however, is not immutable. A father may seek to change
the surname appearing on the child's birth certificate when pursuing a judgment
establishing the existence of the father/child relationship.3                   When issuing such a
judgment, a trial court may include provisions concerning "any [ ] matter in the best
interest of the child." R.C. 3111.13(C). Within this broad allocation of authority is the
ability to "determine the surname by which the child shall be known after establishment


3 Alternatively, a minor's parent, legal guardian, or guardian ad litem may apply to the probate court for a
change of the minor's name. R.C. 2717.01(B).
No. 15AP-646                                                                                 6

of the existence of the parent and child relationship, and a showing that the name
determination is in the best interest of the child." Bobo v. Jewell, 38 Ohio St.3d 330
(1988), paragraph one of the syllabus.
       {¶ 17} The parent who seeks to change the child's surname bears the burden of
presenting sufficient evidence to affirmatively demonstrate that the change is in the
child's best interest.    D.W. v. T.L., 134 Ohio St.3d 515, 2012-Ohio-5743, ¶ 17.           To
determine whether a name change is in the child's best interest, a trial court must
consider: (1) the length of time that the child has used the surname; (2) the effect of a
name change on the father/child and mother/child relationships; (3) the identification of
the child as part of a family unit; (4) whether the child's surname is different from the
surname of the child's residential parent; (5) the embarrassment, discomfort, or
inconvenience that may result when a child bears a surname different from the residential
parent's surname; (6) the preference of the child if the child is of an age and maturity to
express a meaningful preference; (7) parental failure to maintain contact with and
support the child; and (8) any other factor relevant to the child's best interest. Id. at ¶ 13,
16-17. When reviewing a trial court's decision that a name change is in a child's best
interest, an appellate court applies the abuse-of-discretion standard. Id. at ¶ 10.
       {¶ 18} Here, Pandolfi first argues that the trial court erroneously concentrated on
whether a name change would cause Andrew to suffer negative consequences, rather than
whether a name change served Andrew's best interest. We disagree. The trial court
applied the above factors, to the extent that they bore relevance to this case, to determine
whether a change of surname was in Andrew's best interest. Thus, the trial court engaged
in the proper analysis.
       {¶ 19} Next, Pandolfi argues the evidence does not support the trial court's
decision to change Andrew's surname. Again, we disagree. Bond testified that he wanted
Andrew to have both his and Pandolfi's last names because he believed that "it would just
help [Andrew] have a connection to both of us to have both of our last names and to
prevent an identi[t]y crisis later on when he becomes older." (Tr. at 649.) This testimony
substantiates the trial court's conclusion that combining both parents' surnames in
Andrew's surname will reflect and bolster Andrew's connection with both his father and
mother.
No. 15AP-646                                                                             7

      {¶ 20} Moreover, the Supreme Court of Ohio has expressed a preference for a
hyphenated surname for a child of divorced or unmarried parents who is not old enough
to have established an existing surname as part of his or her identity. Knauer v. Keener,
143 Ohio App.3d 789, 793 (2d Dist.2001) (interpreting In re Willhite, 85 Ohio St.3d 28
(1999)). As the Supreme Court has stated, a hyphenated surname helps a child identify
with both parents. Willhite at 33. Additionally,
             a combined surname gives the child a greater sense of
             security. * * * [Further,] [t]he child with a combined surname
             does not have to explain why his or her last name is different
             [from his father's or mother's surname].

             A combined surname is a solution that recognizes each
             parent's legitimate claims and threatens neither parent's
             rights. The name merely represents the truth that both
             parents created the child and that both parents have
             responsibility for that child.

Id.
      {¶ 21} We find the reasoning of Willhite directly applicable here. A hyphenated
last name will connect Andrew equally to both parents and save him from the confusion
that his original surname would have caused.       Although Andrew will split his time
between his parents' separate households, a hyphenated name will integrate him into
both households. Moreover, Andrew will suffer negligible or no deleterious effects from
the change to his surname because he is still too young to have used his surname or to
fully grasp its significance to his identity. We thus conclude that the trial court did not
abuse its discretion in finding that incorporation of "Bond" into Andrew's surname was in
Andrew's best interest.
      {¶ 22} In Pandolfi's final argument, she maintains that the trial court erred in
selecting "Bond-Pandolfi de Rinaldis" as Andrew's surname because no party requested
that surname. This argument focuses on an inconsequential detail in an attempt to deny
Bond the general relief that he sought. Throughout these proceedings, Bond has asked
only that his surname be included in Andrew's surname; he has not limited his request to
one specific name. While Bond proposed the surname "Pandolfi de Rinaldis Bond" at the
hearing, the surname "Bond-Pandolfi de Rinaldis" serves equally well to provide Bond the
No. 15AP-646                                                                                 8

relief that he sought. Additionally, Bond now defends the trial court's decision on appeal,
thus signaling his approval of the surname the trial court selected.
        {¶ 23} Given all the foregoing, we conclude that the trial court did not abuse its
discretion in changing Andrew's surname to "Bond-Pandolfi de Rinaldis." Accordingly,
we overrule Pandolfi's first assignment of error.
        {¶ 24} By her second assignment of error, Pandolfi argues that the trial court
abused its discretion in ordering shared parenting of Andrew. We disagree.
        {¶ 25} "An unmarried female who gives birth to a child is the sole residential
parent and legal custodian of the child until a court of competent jurisdiction issues an
order designating another person as the residential parent and legal custodian." R.C.
3109.042(A). Custody, therefore, defaults to the mother when a child is born to an
unmarried mother. Williams v. Tumblin, 5th Dist. No. 2014CA0013, 2014-Ohio-4365,
¶ 21.   However, once a father obtains a judgment establishing the existence of a
father/child relationship, the father may seek custody of the child. R.C. 3111.13(C). If the
father does so, the trial court determines custody in accordance with R.C. 3109.04. R.C.
2151.23(F)(1); In re E.S.K., 10th Dist. No. 10AP-832, 2011-Ohio-3926, ¶ 10; In re Fair,
11th Dist. No. 2007-L-166, 2009-Ohio-683, ¶ 39. In determining custody, the trial court
"shall treat the mother and father as standing upon an equality." R.C. 3109.042(A);
accord In re S.W.-S., 2d Dist. No. 2013 CA 17, 2013-Ohio-4823, ¶ 15 (holding that,
pursuant to R.C. 3109.042(A), the father and mother are on equal footing when a court
makes an initial custody determination for a child born to an unmarried mother).
        {¶ 26} Pursuant to R.C. 3109.04(G), either parent or both parents may file a
pleading or motion requesting that a trial court grant both parents shared parental rights
and responsibilities for the care of a child. If at least one parent files such a plan and that
plan is in the best interest of the child and approved by the court in accordance with R.C.
3109.04(D)(1), then "the court may allocate the parental rights and responsibilities for the
care of the child[ ] to both parents and issue a shared parenting order requiring the
parents to share all or some aspects of the physical and legal care of the children in
accordance with the approved plan for shared parenting."            R.C. 3109.04(A)(2).     In
determining whether shared parenting is in a child's best interest, the trial court must
No. 15AP-646                                                                                9

consider the factors enumerated in R.C. 3109.04(F)(1) and (2). Graham v. Harrison,
10th Dist. No. 08AP-1073, 2009-Ohio-4650, ¶ 11.
       {¶ 27} A trial court's decision to order or reject shared parenting, like all other
child custody decisions, is discretionary. Id. at ¶ 12; Dannaher v. Newbold, 10th Dist. No.
03AP-155, 2004-Ohio-1003, ¶ 63.          Consequently, an appellate court reviews such a
decision for an abuse of discretion. Dannaher at ¶ 62. When applying the abuse-of-
discretion standard, an appellate court may not reverse a decision simply because it holds
a different opinion regarding the credibility of the witnesses and the evidence submitted
before the trial court. Davis v. Flickinger, 77 Ohio St.3d 415, 419 (1997). Rather, the
appellate court defers to the findings of the trial court and affirms that court's judgment if
the record contains substantial credible and competent evidence supporting it. Id. at 418.
       {¶ 28} Here, Pandolfi primarily takes issue with the trial court's analysis of the
factor found in R.C. 3109.04(F)(2)(a), which requires a court to consider "[t]he ability of
the parents to cooperate and make decisions jointly, with respect to the children." With
regard to that factor, the trial court stated:
               The Court finds that both parties are caring and appropriate
               parents. Any hindrance to cooperation can be overcome with
               mutual respect and long-term collaboration. While the
               parties have differing parenting and communication styles,
               they are both intelligent enough to realize that it is in their
               minor child's best interest to have a close and bonded
               relationship with each parent.

(June 12, 2015 Judgment Entry at 6.) Pandolfi argues that the trial court's analysis is little
more than a "pep talk" and does not reflect reality.
       {¶ 29} The evidence establishes that Bond and Pandolfi have different approaches
to parenting, which causes tension and conflict. The guardian best summarized the
problem when she wrote:
               Mother's style [of parenting] can be described as very
               particular and highly organized, whereas Father is more lax.
               Mother domineers Andrew's parenting and when Father
               attempts to provide input, he is often shut down. Father, at
               times, grows defensive when Mother provides him with
               feedback, which he interprets as critiques, while at other
               times[,] he appears to just acquiesce in order to prevent any
               conflict.
No. 15AP-646                                                                                     10

(Pl.'s Ex. 1, Report & Recommendation of the Guardian ad Litem at 9.)
       {¶ 30} Given the dynamics of this situation, the instances of lack of cooperation in
the record all occurred when Bond failed to do what Pandolfi told him to do. Pandolfi
complained about Bond (1) failing to rotate Andrew's car seat when she asked him to,
(2) refusing to take Andrew's temperature after she called and asked him to, (3) refusing
to wake Andrew to give him medication at the scheduled time, but rather waiting to
administer the medication until Andrew awoke naturally. Bond, however, often
cooperates with Pandolfi. Each time Bond exercises parenting time, he completes a
detailed log of Andrew's activities. When Pandolfi wanted to travel to Puerto Rico to
attend a friend's wedding, Bond postponed his parenting time so she could take Andrew
with her. Also, at Pandolfi's request, Bond exercised his parenting time at Pandolfi's
house after Andrew underwent surgery.4 Thus, the parties' differences do not completely
stifle cooperation.
       {¶ 31} In addition to differing parenting styles, the parties have difficulty
communicating.        Pandolfi stated that she communicates well with Bond, but Bond
testified that he feels that she often attacks him. Bond apparently responds to these
perceived attacks by limiting his interaction with Pandolfi, because she alleged that he
refuses to speak with her. Bond stated they do talk when he picks Andrew up or drops
him off, but usually not about issues in conflict. Bond denied Pandolfi's contention that
he attempted to limit their communication to email only.
       {¶ 32} Undisputedly, the parties are not models of cooperation. The trial court
recognized this when it referred to the parties' "differing parenting and communication
styles." However, despite their past behavior, the trial court concluded that both parents
were intelligent enough to recognize that cooperation was in Andrew's best interest. The
evidence supports this conclusion and shows that the parties are capable of cooperation.
We thus find no abuse of discretion in the trial court's determination that the parties have
the capacity to cooperate given their shared love for Andrew.




4 Pandolfi complains that Bond refused to permit her to take Andrew on a vacation to Canada, but the
record contains no evidence regarding this alleged incident.
No. 15AP-646                                                                               11

       {¶ 33}   Next, Pandolfi argues that the trial court erred in ordering shared
parenting largely, if not solely, to prevent her from relocating to Puerto Rico with Andrew.
We are not persuaded.
       {¶ 34} In addition to gauging the parents' ability to cooperate, a trial court must
also consider four other factors to determine whether shared parenting is in a child's best
interest.   R.C. 3109.04(F)(2).    Those factors include the ability of each parent to
encourage the sharing of love, affection, and contact between the child and the other
parent; any history of, or potential for, child abuse, spouse abuse, other domestic violence,
or parental kidnapping by either parent; the geographical proximity of the parents to each
other, as the proximity relates to the practical considerations of shared parenting; and the
recommendation of the guardian. Id.
       {¶ 35} In considering the factors, the trial court found that both parties expressed
the desire that the other play a significant role in Andrew's life. The trial court also found
that the parties live only 2.8 miles apart, which allows easy, quick movement between the
parties' households. Finally, the trial court found that the guardian recommended shared
parenting, and the court concurred with guardian's concern that moving Andrew to
Puerto Rico would interfere with Bond's ability to maintain a good relationship with him.
       {¶ 36} Pandolfi disputes none of the trial court's findings, and all militate in favor
of shared parenting. While the trial court considered how Pandolfi's planned move would
impact the parties, the trial court did not fixate on the move. Rather, the trial court
incorporated its consideration of the possible relocation into the broader analysis that
R.C. 3109.04(F)(1) and (2) require.
       {¶ 37} Furthermore, if the trial court had wanted to prevent Pandolfi from
relocating Andrew to Puerto Rico, it did not need to order shared parenting in order to
accomplish that. The trial court could have designated Pandolfi as Andrew's residential
parent and legal custodian as long as she resided in central Ohio, and designated Bond as
Andrew's residential parent and legal custodian if Pandolfi relocated outside of central
Ohio. See Rarden v. Rarden, 12th Dist. No. CA2013-06-054, 2013-Ohio-4985, ¶ 17 (no
abuse of discretion in conditioning the mother's status as residential parent and legal
custodian upon her return to Ohio); Brown v. Brown, 2d Dist. No. 2012-CA-40, 2013-
Ohio-3456, ¶ 16 (custody arrangement granting the mother the status of residential
No. 15AP-646                                                                                12

parent and legal custodian if she remained in Champaign County was not a violation of
the constitutional right to travel because it was in the children's best interest to remain in
Champaign County); Lumley v. Lumley, 10th Dist. No. 09AP-556, 2009-Ohio-6992, ¶ 7
(no abuse of discretion in conditioning the mother's status as residential parent and legal
custodian on her relocation to Franklin County or a contiguous county); Alvari v. Alvari,
4th Dist. No. 99CA05 (Feb. 2, 2000) (holding that the trial court had the authority to
name the mother the residential parent and legal custodian and, at the same time,
preclude the mother from removing the children from the jurisdiction).
         {¶ 38} In sum, we conclude that the trial court did not abuse its discretion in
ordering shared parenting. Accordingly, we overrule Pandolfi's second assignment of
error.
         {¶ 39} By her third assignment of error, Pandolfi argues that the trial court erred in
approving a shared parenting plan that did not include a provision barring Bond's father,
Jeffrey Bond, from unsupervised contact with Andrew. We disagree.
         {¶ 40} Prior to trial, the guardian interviewed Pandolfi. During that interview,
Pandolfi asserted that Jeffrey was a danger to Andrew because Jeffrey suffered from
Alzheimer's disease. The guardian then spoke to Jeffrey about his health. According to
the guardian, Jeffrey admitted to her that he had Alzheimer's disease. The guardian
recommended that Bond not be allowed to leave Andrew alone with Jeffrey.
         {¶ 41} At the hearing, Jeffrey testified that he does not have Alzheimer's disease
but admitted that he has a family history of dementia. Jeffrey stated that he takes the
medication Aricept to prevent the onset of dementia.
         {¶ 42} In her decision, the magistrate recounted Pandolfi's concern regarding
Jeffrey's health and Jeffrey's testimony denying any Alzheimer's disease diagnosis. The
magistrate noted that no medical evidence substantiated Pandolfi's claim that Jeffrey had
Alzheimer's disease. The magistrate also stated that Jeffrey "appeared to have all his
faculties when he testified on the witness stand." (Sept. 30, 2014 Mag.'s Decision at 10.)
Ultimately, the magistrate approved a shared parenting plan that did not include any
restriction on Jeffrey's interaction with Andrew.
         {¶ 43} Pandolfi objected to the magistrate's approval of a shared parenting plan on
the basis that the plan did not preclude Andrew from being alone with Jeffrey. The trial
No. 15AP-646                                                                              13

court denied that objection. The trial court accepted the magistrate's assessment of the
evidence and found that the placement of unwarranted restrictions on Jeffrey's ability to
interact with Andrew would impede a normal grandfather/grandchild relationship and,
thus, contravene Andrew's best interest. The trial court, therefore, also approved a shared
parenting plan that did not limit Jeffrey's contact with Andrew.
       {¶ 44} The trial court may not approve a shared parenting plan "unless it
determines that the plan is in the best interest of the child[ ]." R.C. 3109.04(D)(1)(b). The
trial court exercises its discretion when deciding whether a shared parenting plan is in the
child's best interest. Id.; Graham, 10th Dist. No. 08AP-1073, 2009-Ohio-4650, at ¶ 8.
Consequently, an appellate court will only reverse such a decision upon a showing of an
abuse of discretion. In re Minnick, 12th Dist. No. CA2003-01-001, 2003-Ohio-4245, ¶ 22.
       {¶ 45} Here, the trial court chose to believe Jeffrey's denial that he has Alzheimer's
disease because neither Pandolfi nor the guardian presented any medical evidence
establishing that Jeffrey, in fact, suffers from the disease. Under the abuse-of-discretion
standard, we must defer to this evaluation of the evidence. Davis, 77 Ohio St.3d at 418-19.
The record, therefore, lacks credible evidence that Jeffrey suffers from Alzheimer's
disease. Given the state of the evidence, we conclude that the trial court did not abuse its
discretion in approving a shared parenting plan that allowed Jeffrey unrestricted contact
with Andrew. Accordingly, we overrule Pandolfi's third assignment of error.
       {¶ 46} By her fourth assignment of error, Pandolfi argues that the trial court
abused its discretion in approving a shared parenting plan that only allows for one ten-
day trip to Puerto Rico every other year. This argument presumes that the trial court
approved the amended shared parenting plan that Bond submitted upon the magistrate's
order. However, the trial court instead approved Bond's original shared parenting plan,
which was admitted as Exhibit 9 at the hearing. The original shared parenting plan
follows the model parenting time schedule set forth in former Loc.R. 22 with regard to
holidays and vacations.    Pandolfi, therefore, may arrange a two-week vacation with
Andrew every summer. Pandolfi will also receive parenting time with Andrew during
one-half of every winter break, as well as the entirety of spring break every other year.
The trial court found the original shared parenting plan was in Andrew's best interest
because it afforded Pandolfi sufficient periods of time throughout the year to travel. We
No. 15AP-646                                                                              14

see no abuse of discretion in this finding. Accordingly, we overrule Pandolfi's fourth
assignment of error.
       {¶ 47} By her fifth assignment of error, Pandolfi argues that the trial court erred in
setting Bond's monthly child support obligation at an amount less than that owed under
the temporary orders without compensating her for the expenses she incurred in
complying with the temporary orders. We disagree.
       {¶ 48} When determining child support, a trial court must "calculate the amount of
the obligor's child support obligation in accordance with the basic child support schedule,
the applicable worksheet, and the other provisions of sections 3119.02 to 3119.24 of the
Revised Code." R.C. 3119.02. The child support amount that results from the use of the
basic child support schedule and applicable worksheet is presumed to be the correct
amount of child support due. R.C. 3119.03. However, a court may deviate from the
guideline amount of child support if, after consideration of the factors set forth in R.C.
3119.23, the court determines that the guideline amount "would be unjust or
inappropriate and would not be in the best interest of the child." R.C. 3119.22. The R.C.
3119.23 factors include:
              (A) Special and unusual needs of the children;

              (B) Extraordinary obligations for minor children or
              obligations for handicapped children who are not stepchildren
              and who are not offspring from a marriage or relationship that
              is the basis of the immediate child support determination;

              (C) Other court-ordered payments;

              (D) Extended parenting time or            extraordinary    costs
              associated with parenting time * * *;

              (E) The obligor obtaining additional employment after a child
              support order is issued in order to support a second family;

              (F) The financial resources and earning ability of the child;

              (G) Disparity in income between parties or households;

              (H) Benefits that either parent receives from remarriage or
              sharing living expenses with another person;
              (I) The amount of federal, state, and local taxes actually paid
              or estimated to be paid by a parent or both of the parents;
No. 15AP-646                                                                           15


             (J) Significant in-kind contributions from a parent, including,
             but not limited to, direct payment for lessons, sports
             equipment, schooling, or clothing;

             (K) The relative financial resources, other assets and
             resources, and needs of each parent;

             (L) The standard of living and circumstances of each parent
             and the standard of living the child would have enjoyed had
             the marriage continued or had the parents been married;

             (M) The physical and emotional condition and needs of the
             child;

             (N) The need and capacity of the child for an education and
             the educational opportunities that would have been available
             to the child had the circumstances requiring a court order for
             support not arisen;

             (O) The responsibility of each parent for the support of
             others;

             (P) Any other relevant factor.

Appellate courts review child support matters under an abuse-of-discretion standard.
Morrow v. Becker, 138 Ohio St.3d 11, 2013-Ohio-4542, ¶ 9.
      {¶ 49} Here, the calculation of child support using the child support schedule and
applicable worksheet resulted in the conclusion that Bond owed $915.06 per month.
However, applying the deviation factors, the magistrate found a downward deviation of
$315.06 per month appropriate, making Bond's monthly child support obligation $600.
The magistrate set January 1, 2013 as the effective date for the $600 per month child
support payment.
      {¶ 50} Pandolfi objected to the magistrate's child support calculation.          In
addressing that objection, the trial court considered the deviation factors and concluded
that the guideline child support amount was unjust and inappropriate, or not in the
child's best interest. The trial court, like the magistrate, deviated downward and ordered
Bond to pay $600 per month. The trial court also set January 1, 2013 as the effective date
for the monthly $600 child support payment.
No. 15AP-646                                                                                          16

        {¶ 51} The trial court's determination that Bond must pay $600 per month
effective January 1, 2013 resulted in a retroactive reduction of the child support owed
during the pendency of the case. Under the temporary orders, which became effective
March 1, 2013, Bond paid $788.96 per month in child support, which was $188.96 more
per month than Bond ultimately owed.
        {¶ 52} On appeal, Pandolfi argues that the trial court erred in granting Bond a
retroactive reduction without simultaneously ordering Bond to reimburse her for all the
necessities for Andrew's care that she provided Bond during the pendency of the
temporary orders. The temporary orders required Pandolfi to supply Bond with the
necessities for Andrew's care, which included breast milk, formula, juice, baby food,
clothes, diapers, and wipes, when Bond exercised his parenting time with Andrew.
Pandolfi contends that she relied on receiving $788.96 per month to budget for the
expense of the necessities she provided, so she should receive reimbursement for that
expense.
        {¶ 53} We find Pandolfi's argument unpersuasive. No statute requires such a
reimbursement. Moreover, on a practical level, the trial court could not consider or order
reimbursement without evidence regarding the cost of the items at issue.                       Pandolfi
provided no such evidence.5
        {¶ 54} Next, Pandolfi argues that: (1) the trial court should not have considered
the tax benefit she received from claiming Andrew as a dependent, and (2) a deviation in
the guideline amount of child support is no longer justified because her childcare costs
have changed since the magistrate issued her decision. These arguments exceed the
parameters of the assignment of error. Pursuant to App.R. 12(A)(1)(b), courts of appeal
must "[d]etermine [an] appeal on its merits on the assignments of error set forth in the
briefs under App.R. 16." Thus, generally, courts of appeal will rule on assignments of
error only, not mere arguments. Thompson v. Thompson, 196 Ohio App.3d 764, 2011-



5 Pandolfi contends that she did not present such evidence because she was not called upon to do so. This
argument misses the point. Pandolfi raised the lack of reimbursement in her objection, and thus, she had
the obligation to support her argument with evidence. Nevertheless, Pandolfi failed to prove the amount
of her expenses when the trial court allowed her to introduce additional evidence at the hearing held on
March 24, 2015.
No. 15AP-646                                                                                            17

Ohio-6286, ¶ 65. Because Pandolfi's arguments do not correlate with her assignment of
error, we decline to consider them.
        {¶ 55} In sum, we find no abuse of discretion in the trial court's determination of
child support. Accordingly, we overrule Pandolfi's fifth assignment of error.
        {¶ 56} By Pandolfi's sixth assignment of error, she argues that the trial court erred
in not returning the matter to the magistrate for a full evidentiary hearing given the
lengthy period of time that elapsed between the end of hearing and the issuance of the
magistrate's decision. We disagree.
        {¶ 57} Civ.R. 53(D)(4)(b) sets forth the actions a trial court may take after a
magistrate has issued a decision.6 These actions include the ability to take additional
evidence or return the matter to the magistrate. Id. Here, Pandolfi did not request the
return of the matter to the magistrate. Pandolfi instead asked the trial court itself to
accept evidence of the events that had occurred since the conclusion of the hearing before
the magistrate. The trial court granted Pandolfi the relief that she sought; it accepted
additional testimony from her at the March 24, 2015 hearing on her objections.
        {¶ 58} Because Pandolfi did not ask the trial court to return the case to the
magistrate, we find no error in the trial court's failure to take that action. Accordingly, we
overrule Pandolfi's sixth assignment of error.
        {¶ 59} For the foregoing reasons, we overrule Pandolfi's six assignments of error,
and we affirm the judgment of the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch.
                                                                                  Judgment affirmed.

                             SADLER and LUPER SCHUSTER, JJ., concur.




6 We note that Pandolfi relies on Juv.R. 40, not Civ.R. 53. We question the applicability of the Ohio Rules

of Juvenile Procedure to this proceeding. See Juv.R. 1(C)(3) and (4). However, as the relevant parts of
Juv.R. 40 and Civ.R. 53 are identical, we need not decide this issue.